Name: Commission Regulation (EC) No 110/1999 of 18 January 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 EN Official Journal of the European Communities19. 1. 1999 L 14/1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 110/1999 of 18 January 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/ 94 of 21 December 1994 on detailed rules for the applica- tion of the import arrangements for fruit and veget- ables (1), as last amended by Regulation (EC) No 1498/ 98 (2), and in particular Article 4 (1) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu- lation (EC) No 150/95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilat- eral trade negotiations, the criteria whereby the Commis- sion fixes the standard values for imports from third countries, in respect of the products and periods stipu- lated in the Annex thereto; Whereas, in compliance with the above criteria, the stand- ard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 19 January 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 January 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 337, 24. 12. 1994, p. 66. (2) OJ L 198, 15. 7. 1998, p. 4. (3) OJ L 387, 31. 12. 1992, p. 1. (4) OJ L 22, 31. 1. 1995, p. 1. EN Official Journal of the European Communities 19. 1. 1999L 14/2 ANNEX to the Commission Regulation of 18 January 1999 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 88,0 204 61,6 999 74,8 0707 00 05 052 112,5 053 102,9 999 107,7 0709 10 00 220 68,8 999 68,8 0709 90 70 052 136,2 204 146,3 628 136,9 999 139,8 0805 10 10, 0805 10 30, 0805 10 50 052 35,6 204 41,6 212 44,4 220 37,0 624 43,6 999 40,4 0805 20 10 052 34,1 204 63,3 999 48,7 0805 20 30, 0805 20 50, 0805 20 70, 0805 20 90 052 56,1 204 61,0 464 90,0 624 91,3 999 74,6 0805 30 10 052 52,1 600 78,1 999 65,1 0808 10 20, 0808 10 50, 0808 10 90 052 59,6 060 43,0 400 70,0 404 83,4 720 90,6 728 100,8 999 74,6 0808 20 50 052 148,4 064 55,6 400 80,6 720 40,2 999 81,2 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2317/97 (OJ L 321, 22. 11. 1997, p. 19). Code 999' stands for of other origin'.